            Case 3:20-cv-08150-JJT Document 33 Filed 01/21/21 Page 1 of 3




      Penny L. Koepke
 1    pkoepke@hoalaw.biz
      Maxwell & Morgan, P.C.
 2    4854 E. Baseline Road, Suite 104
      Mesa, Arizona 85206
 3    Telephone (480) 833-1001
 4    [Additional counsel appearing on signature page]
 5    Attorneys for Plaintiff and the Class
 6
                          IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
  8
1.     Brenda Whittaker, individually and on
  9    behalf of all others similarly situated,
10                                                     Case No. 3:20-cv-08150-PCT-JJT
2.                          Plaintiff,
11
3.     v.                                                  NOTICE OF SUPPLEMENTAL
12                                                         AUTHORITY
4.
13     National Republican Senatorial
       Committee, a District of Columbia non-
14     profit organization,
15                          Defendant.
5.
16                                                6.

17
             Plaintiff Brenda Whittaker (“Plaintiff”), by and through her undersigned counsel,
18
      hereby provides notice of the attached opinion issued on January 5, 2021, in Rieker v.
19
      National Car Cure, LLC, et al., Case No. 3:20-cv-05901-TKW-HTC (N.D. Fla. Jan. 5,
20
      2021) (attached hereto as Exhibit A) as supplemental authority in support of her Response
21
      in Opposition to Defendant National Republican Senatorial Committee’s Motion to
22
      Dismiss or Stay (dkt. 19).
23                                                Respectfully submitted,
24
      Dated: January 21, 2021                     BRENDA WHITTAKER, individually and on
25                                                behalf of all others similarly situated,

26                                                By: /s/ Taylor T. Smith
27
28
                                                       1
     Case 3:20-cv-08150-JJT Document 33 Filed 01/21/21 Page 2 of 3




                                   Penny L. Koepke
 1                                 pkoepke@hoalaw.biz
                                   Maxwell & Morgan, P.C.
 2                                 4854 E. Baseline Road, Suite 104
                                   Mesa, Arizona 85206
 3                                 Telephone (480) 833-1001
 4                                 Patrick H. Peluso*
                                   ppeluso@woodrowpeluso.com
 5                                 Taylor T. Smith*
                                   tsmith@woodrowpeluso.com
 6                                 Woodrow & Peluso, LLC
                                   3900 East Mexico Avenue, Suite 300
 7                                 Denver, Colorado 80210
                                   Telephone: (720) 213-0675
 8                                 Facsimile: (303) 927-0809
 9
                                   Attorneys for Plaintiff and the Class
10
                                   * Pro Hac Vice admission to be sought
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      2
          Case 3:20-cv-08150-JJT Document 33 Filed 01/21/21 Page 3 of 3




 1                                 CERTIFICATE OF SERVICE
 2         The undersigned hereby certifies that a true and accurate copy of the above titled
 3   document was served upon counsel of record by filing such papers via the Court’s ECF
 4   system on January 21, 2021.
 5                                                   /s/ Taylor T. Smith
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3
